Citation Nr: 1524356	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than May 31, 2011, for the grant of service connection for lumbosacral degenerative disc disease, status post L5 laminectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  An earlier RO hearing was also held with a transcript also on file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record before the Board is currently incomplete.  Documents which apparently exist that are not currently associated with the claims file include the August 2013 notice of disagreement that led to the instant appeal, the rating decision that increased the disability rating for the Veteran's lumbosacral degenerative disc disease from 10 percent to 40 percent, effective July 22, 2013, and a March 2013 VA examination.  Because it is possible that these additional records might clarify the argument on appeal and might concern eligibility for the benefit sought, a remand is warranted so that the AOJ may attempt to acquire those records and determine if other records exist.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/RO should determine if there is any claims file or other available documents in its possession regarding the Veteran that are not currently in the electronic files.  Specifically, the August 2013 notice of disagreement, the rating raising the rating for the back disorder and the March 2013 examination reports should be located and associated with the file.  All attempts made to locate the documents must be documented.  As needed, the appellant might be contacted to ascertain whether he has a copy of his notice of disagreement.  

2.  Then, readjudicate the claim as indicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




